On May 26, 1934, Mrs. Janie L. Williams, as relator, filed a motion for leave to file a petition for mandamus against Hon. Walter L. Wray, Judge of the 66th Judicial District. The mandamus is sought for the purpose of requiring Judge Wray to proceed with the trial of Cause No. 16,313, pending in his Court, in which the relator here is plaintiff and S. R. Raby and A. G. Raby are defendants. Said defendants are not made parties to the petition for mandamus. They are adverse claimants whose rights would be affected by a mandamus directing Judge Wray to proceed to trial. They are obviously necessary parties to this proceeding, and because they have not been made parties the motion for leave to file must be denied. 28 Texas Jurisprudence, p. 627, sec. 62; p. 629, sec. 63; Cullem v. Latimer, 4 Tex. 329; Chappell v. Rogan, 94 Tex. 492; Fain v. McCain, 199 S.W. 889 (writ refused); O'Keefe v. Robison, Comr., 116 Tex. 398, 292 S.W. 854; Scruggs v. McCart, 119 Tex. 464, 32 S.W.2d 823; 38 Corpus Juris, p. 853, sec. 556, and cases in the notes; State v. Thompson,118 Tenn. 571, 102 S.W. 349; Judge Perth Co. Ct. v. Whaley, 12 U. C. C. P., 552.
The motion for leave to file is overruled without prejudice to relator's right to make necessary parties and again present her cause in this Court. *Page 467